DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application

	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 7/27/2022 has been acknowledged by the Office.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 'top surface, bottom surface, second fabric, first and second side portions, and folded portion’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities:
The ‘second fabric’ as claimed in Claims 9-14 does not have an element number nor is it properly shown in the drawings.
The ‘first and second side portions’ as claimed in Claim 16 does not have an element number nor is it properly shown in the drawings.
The ‘folded portion’ as claimed in Claim 17 does not have an element number nor is it properly shown in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the term “significantly” is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no explanation in the specification as to how the secret tuck portion is to be ‘significantly’ less than the length of the fabric substrate. The term ‘significantly’ can be based on percentage of size or overall size, additionally, something that is significant is based off a user’s perspective to their invention and is relative to the use or function of an apparatus.
Claim 4 contains the trademark/trade name Velcro®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim 15 recites “wherein the yarn density is the range of about 25 to 500 denier.” As such, it is unclear whether the yarn density is all densities in the range of 25 to 500 denier OR if the yarn density may be a one of the densities within the given range. The examiner interprets this claim as requiring ONE of the densities within the given range. The Examiner suggests amending the claim to say “wherein the yarn density is in the range of about 25 to 500 denier.” if this is Applicant’s intention. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5, 8-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (GB 2023419 A).
	In regards to Claim 1, Dunn teaches: A mattress cover (1 – Fig. 1) comprising: a fabric substrate (Page 3, Col 1 Lines 19-34, ‘sheets of fabric’) having a top surface (see annotated Fig. 1.1 from Dunn), a bottom surface (see annotated Fig. 1.1 from Dunn), a head portion (see annotated Fig. 1.2 from Dunn), a foot portion (see annotated Fig. 1.2 from Dunn), a first length (see annotated Fig. 1.3 from Dunn), and a first width (see annotated Fig. 1.3 from Dunn); and a secret tuck portion (6 – Fig. 1, see annotated Fig. 1.2 from Dunn) attached to the foot portion on the bottom surface of the fabric substrate (see annotated Fig. 1.2 from Dunn), the secret tuck portion having a second length (see annotated Fig. 1.3 from Dunn) and a second width (see annotated Fig. 1.3 from Dunn), wherein the second width is less than the first width (see annotated Fig. 1.3 from Dunn).

    PNG
    media_image1.png
    339
    425
    media_image1.png
    Greyscale

Annotated Fig 1.1 from Dunn

    PNG
    media_image2.png
    360
    398
    media_image2.png
    Greyscale

Annotated Fig 1.2 from Dunn


    PNG
    media_image3.png
    340
    393
    media_image3.png
    Greyscale

 Annotated Fig 1.3 from Dunn

In regards to Claim 2, Dunn teaches: The mattress cover according to claim 1, wherein the second length is significantly less than the first length (see annotated Fig. 1.3 from Dunn).

In regards to Claim 3, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion (6 – Fig. 1) is stitched or sewn to the foot portion on the bottom surface of the fabric substrate (Claim 3 – ‘wherein the attached strip is a separate strip of material sewn or otherwise permanently attached to the duvet’).

In regards to Claim 4, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion (6 – Fig. 1)  is attached to the foot portion on the bottom surface of the fabric substrate using a hook and loop type fastener or Velcro® (Page 2 Col 1 Lines 9-18 and Fig. 1).

In regards to Claim 5, Dunn teaches: The mattress cover according to claim 1, wherein the second width is equal to a width of a mattress on which the mattress cover is used (Page 2 Col 1 Lines 19-22, see note #1 and reference Annotated Fig 1.3 from Dunn).
Note #1: The flap (6) is to be tucked between the mattress. Therefore, the flap (6) would curve over the width of a mattress equaling the width of a mattress being used. Please note that width of a blanket and mattress can both be variable based on the size of mattress for the cover to be used on.

In regards to Claim 8, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion is made of the same material as the fabric substrate or of a different material (Page 2, Col 1 Lines 80-83 – ‘flap 6, which may be made of cotton fabric or similar bed sheet material’).

In regards to Claim 9, Dunn teaches: The mattress cover according to claim 1, further comprising one or more layers of a second fabric (Page 2 Col 2 Lines 80-84).

In regards to Claim 18, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion (6 – Fig. 1) comprises a sheeting fabric (Page 2 Col 1 Lines 15-18 - ‘a flap of material 6 so that flap 6, which may be made of cotton fabric or similar bed sheet material’).

In regards to Claim 19, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion (6 – Fig. 1) is foldable towards the bottom surface (Page 2 Col 1 Line 19-22‘a bed each of the flaps 6 may be tucked in between the mattress and the bed frame so as to hold the duvet in position on the bed.’) and concealed when not in use (Page 2 Col 1 Lines 17-18 – ‘may be removably attached to the duvet’) or when not tucked under the mattress.

In regards to Claim 20, Dunn teaches: A method of making a mattress cover (1 – Fig. 1) comprising: providing a fabric substrate (Page 3, Col 1 Lines 19-34, ‘sheets of fabric’) having a top surface (see annotated Fig. 1.1 from Dunn), a bottom surface (see annotated Fig. 1.1 from Dunn), a head portion (see annotated Fig. 1.2 from Dunn), a foot portion (see annotated Fig. 1.2 from Dunn), a first length (see annotated Fig. 1.3 from Dunn), and a first width (see annotated Fig. 1.3 from Dunn): and attaching a secret tuck portion (6 – Fig. 1, see annotated Fig. 1.2 from Dunn) to the foot portion on the bottom surface of the fabric substrate (see annotated Fig. 1.2 from Dunn), the secret tuck portion having a second length (see annotated Fig. 1.3 from Dunn) and a second width (see annotated Fig. 1.3 from Dunn), wherein the second width is less than the first width (see annotated Fig. 1.3 from Dunn).

Claim Rejections 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (GB 2023419 A).
In regards to Claim 6, Dunn teaches: The mattress cover according to claim 1, wherein the secret tuck portion (6 – Fig. 1) is attached to the foot portion on the bottom surface of the fabric substrate (see annotated Fig. 1.2 from Dunn) at about 60-90% of the second length (see annotated Fig. 1.4 from Dunn, see note #2 below regarding % of length of secret tuck portion).
Note #2: The flap (6) is known to be variable based of the size of the mattress. As shown in Fig. 5, a larger flap 43 is shown extending substantially 50% the length of one side, whereas if it was placed at the bottom surface of the foot portion it would be almost the entire length, roughly 90%. Fig. 1 also shows a smaller version of the flap that extends about 60% of the length. 
As such, it is well known in the field of endeavor for sheets or parts of sheets to contain variable dimensions, sizes or shapes dependent upon the user’s needs. It would have been obvious to one having ordinary skill in the art to have modified the % of secret tuck portion length compared to the mattress cover, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, having a larger or smaller % of tuck portion would allow for one to be able to tuck more or less surface area of the secret portion under the bed making the attachment more secure or less secure, dependent upon the user’s wants and needs. 

    PNG
    media_image4.png
    313
    443
    media_image4.png
    Greyscale

Annotated Fig 1.4 from Dunn

In regards to Claim 7, Dunn teaches: The mattress cover according to claim 6, wherein the secret tuck portion (6 – Fig. 1) is attached to the foot portion on the bottom surface of the fabric substrate (see annotated Fig. 1.2 from Dunn) at about 70-80% of the second length (see annotated Fig. 1.4 from Dunn, see note #2 above regarding % of length of secret tuck portion).


	Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (GB 2023419 A) in view of Martin et al., herein after ‘Martin’ (US 20180360227 A1).
In regards to Claim 10, Dunn teaches: The mattress cover according to claim 9, but does not teach, wherein a fabric weight of the fabric substrate or the second fabric is in the range of about 10 gsm to 1000 gsm.
Martin teaches: wherein a fabric weight of the fabric substrate or the second fabric is in the range of about 10 gsm to 1000 gsm (see claim 19: ‘The fitted mattress core covering of claim 18, wherein the weight of the stitch-bonded non-woven fabric is 50 grams per square meter to 300 grams per square meter.’). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Martin with the motivation of incorporating a variable material such that the material is capable to vary for the purpose of comfortability, softness, durability and/or breathability which are all components that can vary based off the purpose and the specific intended use of the fabric.

In regards to Claim 11, Dunn teaches: The mattress cover according to claim 9, but does not teach, wherein the fabric substrate or the second fabric comprises at least one of cotton, polyester, nylon, and rayon yarns in either warp or weft direction.
Martin teaches: wherein the fabric substrate or the second fabric comprises at least one of cotton, polyester, nylon, and rayon yarns (see Claim 15, ‘The fitted mattress core covering of claim 12, wherein the non-flame retardant fibers comprise at least one of cotton, bamboo, wool, cashmere, or silk.’) in either warp or weft direction (see page 3, para 0045).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Martin with the motivation of incorporating a variable material of fabric such that the material is capable to vary for the purpose of comfortability, softness, durability and/or breathability which are all components that can vary based off the purpose and the specific intended use of the fabric.

In regards to Claim 13, Dunn teaches: The mattress cover according to claim 9, but does not teach, wherein the fabric substrate or the second fabric comprise at least one of a woven, knitted, nonwoven, and extruded base.
Martin teaches: wherein the fabric substrate or the second fabric comprise at least one of a woven, knitted, nonwoven, and extruded base (page 2 para 0038, ‘Exemplary non-woven fabrics and knitted fabrics suitable for making a mattress core covering according to the present invention include flame-retardant fibers.’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Martin with the motivation of incorporating a variable material of fabric such that the material is capable to vary for the purpose of comfortability, softness, durability and/or breathability which are all components that can vary based off the purpose and the specific intended use of the fabric.

In regards to Claim 14, Dunn teaches: The mattress cover according to claim 9, but does not teach, wherein the fabric substrate or the second fabric has a patterned or textured surface.
Martin teaches: wherein the fabric substrate or the second fabric has a patterned or textured surface (see page 2 para 0038, ‘In an embodiment, the exemplary non-woven fabric includes crimped or textured fibers, such that the fibers are stretchable even if the fiber material is not elastic.’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Martin with the motivation of incorporating a variable material of fabric such that the material is capable to vary for the purpose of comfortability, softness, durability and/or breathability which are all components that can vary based off the purpose and the specific intended use of the fabric.

In regards to Claim 15, Dunn as modified by Martin teaches: The mattress cover according to claim 11, but does not teach, wherein the yarn density of the warp and weft is the range of about 25 to 500 denier.
Martin also teaches: wherein the yarn density of the warp and weft is the range of about 25 to 500 denier (see examiner note; claim 7: ‘The fitted mattress core covering of claim 6, wherein the density of the flame-retardant fibers is 1.5 denier to 7 denier.’).
Martin discloses the claimed invention except for wherein the yarn density is in the range of about 25 to 500 denier. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the yarn density taught by Martin, since such a modification would provide a heavier material. Overall, applicant has not established any criticality to the claimed yarn density in the range of about 25 to 500 denier thus the claims invention would have been of obvious design choice. Where the applicant’s specification only indicated in para [0011] “For example, the fabric substrate may include 100% polyester yarns. The yarn density can be in the range of about 25 to 500 denier.” As such it would have been obvious to one having ordinary skill in the art before the effective filling date the invention was made, to produce a fabric wherein the yarn density is in the range of about 25 to 500 denier since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: The examiner considers warps as a series of yarns extended lengthwise in a loom and crossed by the weft as defined by Merriam-Webster.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Martin with the motivation of increasing tension of the fabric to increase the strength of material while in use.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (GB 2023419 A) in view of Stewart (US 20070056100 A1).
In regards to Claim 12, Dunn teaches: The mattress cover according to claim 9, but does not teach, wherein the fabric substrate or the second fabric comprises 100% polyester yarns.
Stewart teaches: wherein the fabric substrate or the second fabric comprises 100% polyester yarns (see claim 5: The sheet claimed in claim 2 wherein the polyester yarns comprise about 83% by weight and the polyurethane yarns comprise about 17% by weight of the knit corner insert.’, please note: that the knit corner insert is part of the fabric substrate thus equaling 100%).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Stewart with the motivation of maximizing textile strength b increasing textile fiber materials to a 100% of yarns being utilized.

	Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (GB 2023419 A) in view of Head (US 20080072378 A1).
In regards to Claim 16, Dunn teaches: The mattress cover according to claim 1, but does not teach, wherein a portion of the head portion is folded backwards towards the bottom surface of the mattress cover, and seams are provided along an outer edge of the first and second side portions to retain the head portion in a folded position.
Head teaches: wherein a portion of the head portion (16 – Fig. 1) is folded backwards towards the bottom surface of the mattress cover (Para 0003- ‘The head portion of the upper sheet is folded downwardly to facilitate ingress and egress between the upper and lower sheets.’), and seams (dotted lines in Fig. 1, see annotated Fig 1.1 from Head below) are provided along an outer edge of the first and second side portions (14 – Fig. 1) to retain the head portion in a folded position (Abstract – fitted sheet, shown in Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Dunn with these aforementioned teachings of Head with the motivation of providing a seam at the location of fold to provide a more user-friendly appearance and ease of use.

    PNG
    media_image5.png
    296
    394
    media_image5.png
    Greyscale

Annotated Fig 1.1 from Head

In regards to Claim 17, Dunn as modified by Head teaches: The mattress cover according to claim 16, and Head also teaches: wherein additional seaming (see annotated Fig. 3.1 from Head below) is provided along the folded portion (see annotated Fig. 3.1 from Head below) and across the width of the mattress cover (see annotated Fig. 3.1 from Head below).

    PNG
    media_image6.png
    347
    362
    media_image6.png
    Greyscale

Annotated Fig 3.1 from Head

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/1/2022